Order entered January 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01208-CV

                               ROY D. MITCHELL, Appellant

                                              V.

                                CITY OF DALLAS, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-09853

                                          ORDER
       Before the Court is appellant’s January 10, 2019 motion for re-trial. We DENY the

motion. The appellate record is now complete and appellant’s brief on the merits is due January

18, 2019. See TEX. R. APP. P. 38.6(a).


                                                     /s/   KEN MOLBERG
                                                           JUSTICE